Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page #8 filed 02/15/22, with respect to Enable rejection has been fully considered and are persuasive.  The 112 (a) of claims #1 and 6 has been withdrawn. 

Applicant argues that “In the Office Action paragraph that bridges its pages 5 and 6 thereof, the Examiner actually admits that the “claimed” invention is not found in either one of the two references being cited, but, nonetheless, concludes that the present invention amounts to “automation” of a manual process. Applicant strongly disagrees. To the contrary, it is actually impossible to articulate a “manual process” that prevents an operator from retrieving certain information, 1.e., dummy recipes, at specific instances in a substrate processing or substrate production apparatus.
	
Applicant's arguments filed 02/15/22 have been fully considered but they are not persuasive. The Examiner takes the position that the wording of the prior is not specifically stated as the wording of the instant claim language. However, the Examiner takes the position that the method taught by KUPERS et al., 2019/0072857) as modified by CHA et al., 2019/0312961 indeed does teach the claimed invention.

Applicant further argues that, there is nothing in the text and drawing referred to in the Office Action that pertains to the claimed subject matter. The referenced text describes nothing more than the conventional “touch” screen. The Cha reference provides no guidance of any sort to a person who creates new machines and/or process steps in the art of substrate processing, let
alone to modify the primary reference Kupers, as asserted in the Office Action.
Applicant's arguments filed 02/15/22 have been fully considered but they are not persuasive. The Examiner takes the position the presently present claims provides no specific steps that would depart from the prior of Kupers with respect to the following;

Establishing a certain thermal behavior (paragraph 0084, 0063) wherein a small area of 
Exposure recipes (thermal model, item 300) 
Receives information (fig. #3, item 320) and operating sequence information (fig. #3, item 322) to be used in heat modules (paragraph 0061-0062, 0084) wherein instruction may be derived using the established lots sequencing rules, or directly using the thermal model, or it may be manually coded (paragraph 0114).
Conditioning lot may comprise dummy wafers, purely for establishing a certain thermal behavior, and does not impact the performance of real product wafers (paragraph 0084) including a control system (SCS) that receives recipe information which provides detail definition of the steps to preformed to create the patterned substrate (paragraph 0037) 
Defining the exposures to be performed that includes properties of the wafer (paragraph 0050) including a computer program product containing one or more sequences of machine-readable instructions for causing a processing device or system of processing devices to implement the control system of embodiment (thereby choosing the desired recipes) (paragraph 0019).
For these reasons, the Examiner takes the position that the rejection is proper. 

Because the Examiner has agreed the Applicants argument with respect to the 112(a) rejection the present rejection has been made a Non-Final rejection and the Applicants time has been restarted.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims #1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims #1, 6, the phrase "ordinarily available" renders the claims #1-10 indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The Examiner notes that both the specification and the claim language fail to explain what is meant by “ordinarily available”; i.e.
Is it available upon request.
Is it available upon a comparison of data.
Is it available it as a part of a recipe or design necessity.
The Examiner takes the position that one of ordinary skill in the art could not effectively understand nor reenact the production of the claimed invention, without undue experimentation, using the claim step where the recipes and said dummy recipes are ordinarily available.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims #1, 2, 4, 8, 6, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieberer et al., (U.S. Pub. No. 2017/0194220 A1), hereinafter referred to as “Lieberer” and further in view of Tomita et al., (U.S. Pub. No. 2008/0142500 A1), hereinafter referred to as “Tomita”

Lieberer shows, with respect to claim #1 and 6, a method  and apparatus of heating product substrates by irradiating the substrates (fig. #3, item 60) with light (paragraph 0036, 0054) using a heating  apparatus (fig. #2, item 220) (paragraph 0057) configured to generate the light for heating the product substrates (paragraph 0055), wherein the device is controlled by sensors (paragraph 0102), controlled by recipes stored in computer-readable instructions (paragraph 0037), the heat treatment method comprising the steps of preparing and storing a plurality of heat treatment product recipes associated with different lots of the product substrates (paragraph 0037-0038), wherein each one of said heat treatment product recipes corresponds to substrates having given characteristic product features (paragraph 0040); (a) preparing and storing heat treatment dummy recipes specifying treatment conditions of heat treatment for dummy wafers, wherein said heat treatment dummy recipes correspond to and are associated with corresponding ones of said heat treatment product recipes, wherein said product recipes and said dummy recipes are ordinarily available to an operator for being edited and displayed on an operator display (paragraph 0037-0038) a heat treatment method of heating a substrate selecting from among said heat treatment product recipes a given product recipe corresponding to a given lot of said product substrates prior to starting heat treatment of said lot of said product substrates (paragraph 0038).

Lieberer substantially shows the claimed invention as shown above. 

Lieberer substantially shows the claimed invention as shown in the rejection above.
Lieberer fails to state explicitly, with respect to claim #1 and 6, method including, prohibiting the apparatus from selecting any of said heat treatment dummy recipes by preventing said heat treatment dummy recipes from being displayed on said display, once the operator has already selected one of said heat treatment product recipes displayed on said display.

Tomita teaches, with respect to claim #1 and 6, a method and device wherein a computer (fig. #1, item 5) (paragraph 0067) controls the heating device/plate (fig. #5, item 37) (paragraph 0101) consisting of heating units (fig. #5, item H1, H2 and H3) (paragraph 0087), wherein control portion (fig. #9, item 6) manages the manufacturing recipes (paragraph 0101), wherein the operator can select the desired operational recipe (i.e. prohibiting the unwanted/dummy recipes from being display or processed) (paragraph 0104).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1 and 6, method including, prohibiting the apparatus from selecting any of said heat treatment dummy recipes by preventing said heat treatment dummy recipes from being displayed on said display, once the operator has already selected one of said heat treatment product recipes displayed on said display, into the method of Lieberer, with the motivation that the laser energy input and thus the resulting temperature in the workpiece can be easily controlled via the current, as taught by Tomita.


	Lieberer shows, with respect to claim #2 and 7, a method further including, when the product recipe has been selected in the step (b) and prior to starting the heat treatment for the lot of product wafers, performing the heat treatment dummy recipe associated with the lot of product substrates and including a storage part (memory device) (paragraph 0037) configured to associate and store the heat treatment product recipes and the heat treatment dummy recipes (paragraph 0037-0038).

Lieberer shows, with respect to claim #4, a method wherein in the step (a), including specifying a gas treatment in which only a nitrogen gas can be specified as a treatment gas (0036).

Lieberer shows, with respect to claim #9, a method wherein in the input part, only a nitrogen gas can be specified as a treatment gas, when the dummy recipes are prepared (0036).

Lieberer shows, with respect to claim #5 and 10, a method wherein in the step (a), a wafer thermometer that measures temperature of the dummy wafer or a susceptor thermometer that measures temperature of a susceptor for placing the dummy wafer can be specified as a thermometer for temperature control (paragraph 0047-0053).

//
Claims #3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lieberer et al., (U.S. Pub. No. 2017/0194220A1), hereinafter referred to as “Lieberer” as modified by Tomita et al., (U.S. Pub. No. 2008/0142500 A1), hereinafter referred to as “Tomita” and further in view of KUBOTA et al., (U.S. Pub. No. 202012/0238040 A1), hereinafter referred to as “Kubota”.

Lieberer as modified by Tomita substantially shows the claimed invention as shown above.
Lieberer as modified by Tomita, fail to show, with respect to claim #3 and 8, a method wherein in the step (a), specification of flash heating performed by a flash lamp is prohibited.

Kubota teaches, with respect to claim #3 and 8, a method wherein temperature is reflected to processing recipe (fig. #2, item 64) wherein the heat radiation is performed using a laser for controlling a heating and cooling (paragraph 0056).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3 and 8, a method wherein in the step (a), specification of flash heating performed by a flash lamp is prohibited, into the method of Lieberer as modified by Tomita with the motivation that due to continuous transistor scaling requirements millisecond annealing has become a priority. The use of laser annealing offers advantages to the heat lamp annealing process for the following reasons well known in the art;
Greater control to vary temperature requirements in small/close locations or in variation of materials; thus, if dummy materials are different than final deposition material, damage can be avoided.
Fast ramp up rates for spike anneals are important here to attain high activation levels and minimize diffusion in the Si region. i.e. minimizing damage to excepting structures.
Therefore, it would have been obvious for one of ordinary skill in the art to substitute laser annealing for the dummy wafer treatments, as taught by Kubota.



EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
1) Zhao et al., 6,616,767
	a) Automation controls for heating; column 7, line65-67; column #8, line 1-49; column #17, line 30-57.
2) Chiba, 4,924,073; Abstract; Measurement, control and purpose (Entire Patent).
3) Watanabe et al., 2010/0135877; Control and operation; paragraph 0010-0012, 0042.
4) Hayashida et al., 2008/0026153; Control and operation; entire publication.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
06/16/2022

/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812